DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex parte Quayle

This application is in condition for allowance except for the following formal matters: 
Claim 6 recites “its” in line 2 should be “a”.
Claim 6 recites “its” in line 3 should be “the”.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  An electric powered device having a sprockets and chain a main shaft with a second large said sprocket and a main shaft with a small sprocket and motor being claimed in combination with the other limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Quarberg 2008/0116434A1 does not disclose a larger sprocket on a main shaft and small sprocket on a motor shaft.
Gillin et al 10,857,983 does not disclose a larger sprocket on a main shaft and small sprocket on a motor shaft. 
Hicks et al 2019/0009757 A1 does not discloses a sprocket and chain.
McGuire 10,077,945 does not discloses a sprocket and chain.
Baird 2014/0077140A11 does not discloses a sprocket and chain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

LEE D. WILSON
Examiner
Art Unit 3723



LDW
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        MARCH 24, 2022